
	
		I
		112th CONGRESS
		1st Session
		H. R. 410
		IN THE HOUSE OF REPRESENTATIVES
		
			January 24, 2011
			Ms. Linda T. Sánchez of
			 California (for herself, Mr.
			 Berman, Mrs. Capps,
			 Mrs. Davis of California,
			 Mr. Farr, Mr. Filner, Mr.
			 Grijalva, and Mr. Sherman)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend the Immigration and Nationality Act to provide
		  for compensation to States incarcerating undocumented aliens charged with a
		  felony or two or more misdemeanors.
	
	
		1.Assistance for States
			 incarcerating undocumented aliens charged with certain crimesSection 241(i)(3)(A) of the
			 Immigration and Nationality Act (8
			 U.S.C. 1231(i)(3)(A)) is amended by inserting charged with or
			 before convicted.
		
